


 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
Rabobank, N.A.
Attention: Commercial Loan Administration Services
2415 La Brucherie Road
Imperial, CA 92251
 

Space above this line for Recorder's Use
 

 
Tahoe Stateline Venture, LLC
 
 
Real Estate Term Loan: 412864-1

 
DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
 
(El Dorado County, California)
 
THIS DOCUMENT SERVES AS A FINANCING STATEMENT FILED AS A FIXTURE FILING UNDER
SECTION 9-502 OF THE CALIFORNIA UNIFORM COMMERCIAL CODE
 


 This deed of trust is dated as of December 15, 2014.  It is by TAHOE STATELINE
VENTURE, LLC, a California limited liability company (“Grantor”) , as trustor
and debtor, to and in favor of RABOBANK, N.A., a national banking association,
as trustee ("Trustee"), whose address for purposes of this deed of trust is 45
E. River Park Place West, Suite 401, Fresno, CA 93720, for the benefit of
RABOBANK, N.A., a national banking association ("Beneficiary"), as beneficiary
and secured party.
 
 Beneficiary has agreed to make a loan in the original principal sum of
$14,500,000.00 to Grantor under the terms and conditions of the Credit Agreement
between Grantor and Beneficiary dated as of the date of this deed of trust (the
"Credit Agreement").  Each capitalized term used in this deed of trust that is
defined in the Credit Agreement and not defined in this deed of trust will have
the meaning specified in the Credit Agreement.  This deed of trust will be
interpreted in accordance with the Drafting Conventions.
 
 
ARTICLE 1 – GRANT
 
To secure repayment of the indebtedness evidenced by the Note (defined herein)
and payment and performance of all other Secured Obligations (defined herein),
Grantor irrevocably and unconditionally grants, bargains, sells, and conveys to
Trustee, in trust, for the benefit of Beneficiary, WITH POWER OF SALE and right
of entry and possession, all of Grantor's estate, right, title and interest in
and to the following, wherever located, whether now owned or hereafter acquired
or arising, and, except as indicated, whether constituting real estate or
personal property (collectively, the "Property"):
 
(a)           the real estate and any interest in the real estate located in El
Dorado County, California, and described in EXHIBIT A  (the "Land");
 
(b)           all buildings, structures, improvements, fixtures, attachments,
appliances, equipment, machinery and other articles now or hereafter erected on,
affixed or attached to, or located in or on the Land, including all watering and
irrigation apparatus, pumps, motors, generators, pipes, center pivot irrigators
and sprinklers, windmills, and fences (the “Improvements”);
 
(c)           all easements, rights-of-way and rights appurtenant to the Land or
used in connection with the Land or as a means of access thereto ("Easements");
 
(d)           the ground water on, under, pumped from or otherwise available to
the Property or any drainage, retention, ditch, canal, reservoir, or other water
rights, whether as a result of overlying groundwater rights, contractual rights,
or otherwise and whether riparian, appropriative, or otherwise; the right to
remove or extract any such ground water including any permits, rights or
licenses granted by any Governmental Authority and any rights granted or created
by any easement, covenant, agreement or contract with any Person; and any rights
to which the Property or Grantor is entitled with respect to surface water,
whether such rights are appropriative, riparian, prescriptive or otherwise and
whether or not pursuant to historical use, contractual agreement, permit or
other governmental authorization; any water right, water allocation for water
not yet delivered, distribution right, delivery right, any proscriptive,
contractual, easement or other rights necessary or convenient to convey any
water to the Property, water storage right, or other water-related entitlement
appurtenant to or otherwise applicable to the Property by virtue of the Property
being situated within the boundaries of any governmental water district
irrigation district or other local agency or within the boundaries of any
private water company, mutual water company, or other non-governmental entity
and any shares, or any rights under such shares, of any private water company,
mutual water company, or other non-governmental entity pursuant to which Grantor
or the Property may receive water (collectively, "Water Rights");
 
 
80241.00434\9465922.1
 

--------------------------------------------------------------------------------

 
(e)           all other tenements, hereditaments and appurtenances to the Land;
 
(f)           minerals, oil, gas, and other hydrocarbon substances, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and other interests and estates in, under
and on the Land and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized (the "Mineral Rights");
 
(g)           timber now or hereafter standing or cut;
 
(h)           leases, subleases, licenses, occupancy agreements, concessions and
other agreements, granting a possessory interest in and to, or the right to
extract, mine, reside in, sell, or use the Property (collectively, the
"Leases");
 
(i)           all utility contracts, maintenance agreements, management
agreements, service contracts and other agreements directly related to the
operation and maintenance of the Property;
 
(j)           any certificated and uncertificated securities, securities
entitlements, securities accounts and commodities accounts;
 
(k)           working drawings, instructional manuals, and rights in processes
directly related to the operation of the Property;
 
 (l)           building materials, equipment, work in process or other personal
property of any kind, including but not limited to all software embedded
therein, whether stored on the Land or elsewhere, which have been or later will
be acquired for the purpose of being delivered to, incorporated into or
installed on or about the Land or Improvements;
 
(m)           goods, materials, supplies, chattels, furniture, fixtures,
equipment and machinery now or later to be attached to, placed in or on, or used
in connection with the use, enjoyment, occupancy or operation of all or any part
of the Land and Improvements, whether stored on the Land or elsewhere, including
all pumping plants, engines, pipes, ditches and flumes, and also all gas,
electric, cooking, heating, cooling, air conditioning, lighting, refrigeration
and plumbing fixtures and equipment, including any and all software embedded
therein, all of which shall be considered to the fullest extent of the law to be
real property for purposes of this deed of trust;
 
(n)           other tangible personal property of every kind and description,
whether stored on the Land or elsewhere, including all goods, materials,
supplies, tools, books, records, chattels, furniture, machinery and equipment or
which is in all cases (i) directly related to the operation of the Property or
acquired in connection with any construction or maintenance of the Land or the
Improvements or (ii) affixed or installed, or to be affixed or installed, in any
manner on the Land or the Improvements;
 
(o)           development and use rights, governmental permits, approvals and
licenses, applications, and all permits and licenses relating or pertaining to
the use or enjoyment of the Property;
 
(p)           general intangibles, accounts and other rights to the payment of
money, reserves, deferred payments, refunds, cost savings, payments and
deposits, whether now or later to be received from third parties (including
earnest money sales deposits) or deposited by Grantor with third parties,
including all utility deposits;
 
(q)           proceeds of and any unearned premiums on any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property (the "Insurance Claims");
 
(r)           all awards made for the taking by condemnation or the power of
eminent domain, or by any proceeding or purchase in lieu thereof, of the whole
or any part of the Real Estate (the “Condemnation Awards");
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
2

--------------------------------------------------------------------------------

 
(s)           all deposit accounts at Beneficiary and all other deposit accounts
from which Grantor may from time to time authorize Beneficiary to debit payments
due on the Secured Obligations, and all money or other personal property of
Grantor in addition to the foregoing deposited with or otherwise in
Beneficiary's or Trustee's possession;
 
(t)           the right, in the name and on behalf of Grantor, upon notice to
Grantor, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Trustee or Beneficiary in the Property;
 
(u)           letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing) that Grantor may now have or hereafter acquire relating
to the properties, rights, titles and interests referred to herein;
 
(v)           books and records pertaining to any and all of the property
described herein, including computer-readable memory and any computer hardware
or software necessary to access and process such memory; and
 
(w)           substitutions, replacements, additions, accessions and proceeds
for or to any of the foregoing, and all books, records and files relating to any
of the foregoing, including, without limitation, computer readable memory and
data and any computer software or hardware reasonably necessary to access and
process such memory and data.
 
 
ARTICLE 2 - ASSIGNMENT OF RENTS
 
2.01  Assignment.  Grantor irrevocably and unconditionally assigns Beneficiary
all rents and other benefits derived from the Leases, and all other issues,
profits, royalties, bonuses, income and other proceeds of the Property, whether
now due, past due or to become due, including all prepaid rents, security
deposits and other supporting obligations (the "Rents").  Beneficiary may
collect Rents with or without taking possession of the Property.  Beneficiary,
by its acceptance of this deed of trust does not assume any duty or obligation
under the Leases.
 
2.02  Grant of License.  Notwithstanding the provisions of Section 2.01,
Beneficiary confers upon Grantor a license to collect and retain the Rents as
they become due and payable, so long as there is no Event of Default (the
"License").  If an Event of Default has occurred, Beneficiary may terminate the
License without notice to or demand upon Grantor.
 
2.03  Collection and Application of Rents.  Subject to the License granted to
Grantor under Section 2.02, Beneficiary has the right, power and authority to
collect any and all Rents.  Grantor hereby appoints Beneficiary its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Beneficiary in its sole discretion may so choose: (a) demand, receive
and enforce payment of any and all Rents; (b) give receipts, releases and
satisfactions for any and all Rents; and (c) sue either in the name of Grantor
or in the name of Beneficiary for any and all Rents.  Beneficiary's right to the
Rents does not depend on whether or not Beneficiary takes possession of the
Property as permitted under Section 8.02(c).  In Beneficiary's sole discretion,
it may choose to collect Rents either with or without taking possession of the
Property.  If an Event of Default occurs while Beneficiary is in possession of
all or part of the Property and is collecting and applying Rents as permitted
under this deed of trust, Beneficiary, Trustee and any receiver shall
nevertheless be entitled to exercise and invoke every right and remedy afforded
any of them under this deed of trust and at law or in equity, including the
right to exercise the Power of Sale (defined herein).
 
2.04  Notice.  All lessees under any and all Leases are hereby irrevocably
authorized and notified by Grantor to rely upon and to comply with (and are
fully protected in so doing) any notice or demand by Beneficiary for the payment
to Beneficiary of Rents, or for the performance of any of lessees' undertakings
under the Leases, and lessees shall have no right or duty to inquire as to
whether any Event of Default has actually occurred or is then existing
hereunder.
 
2.05  Proceeds.  Beneficiary may apply all amounts received by it pursuant to
this assignment to pay any of the following in such amounts and in such order as
Beneficiary deems appropriate:  (a) any and all Secured Obligations; (b) all
expenses of leasing, operating, maintaining and managing the Property, including
without limitation, the salaries, fees, commissions and wages of a managing
agent and such other employees, agents or independent contractors as Beneficiary
deems necessary or desirable; (c) all taxes, charges, claims, assessments, any
other liens, and premiums for all insurance Beneficiary deems necessary or
desirable; (d) the cost of all alterations, renovations, repairs or
replacements, and all expenses incident to taking and retaining possession of
the Property.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
3

--------------------------------------------------------------------------------

 


2.06  Beneficiary Not Responsible.  Under no circumstances shall Beneficiary
have any duty to produce Rents from the Property.  Regardless of whether or not
Beneficiary, in person or by agent, takes actual possession of the Land and
Improvements, Beneficiary is not and shall not be deemed to be: (a) a “mortgagee
in possession” for any purpose; (b) responsible for performing any of the
obligations of the lessor under any Lease or performing any obligation under any
construction document; (c) responsible for any waste committed by lessees or any
other parties, any dangerous or defective condition of the Property, or any
negligence in the management, upkeep, repair or control of the Property; or (d)
liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it (except to the extent of its reckless or
intentional misconduct).
 
2.07  Leasing. Except as may be expressly provided in the Credit Agreement; (a)
Grantor shall not accept any prepayment of Rents for any rental period exceeding
one month without Beneficiary’s prior written consent, and (b) Grantor shall not
lease or enter into an agreement to lease the Property or any part of it except
with Beneficiary’s prior written consent, which consent may be conditioned on,
among other things, the execution, delivery and recordation of a subordination,
non-disturbance and attornment agreement, in form and substance acceptable to
Beneficiary.  Grantor shall apply all Rents in a manner approved by Beneficiary.
 
ARTICLE 3 – SECURITY AGREEMENT
 
3.01  Grant of Security Interest.  Grantor grants to Beneficiary a security
interest in and pledges and assigns to Beneficiary all of Grantor’s right, title
and interest in and to the Property, to the extent characterized as personal
property (the "Personalty").
 
3.02  Addresses of Debtor and Secured Party.  The address of Grantor adjacent to
its signature below is the mailing address of Grantor as debtor under the
UCC.  The address for Trustee specified in the first paragraph of this deed of
trust is the address for Trustee as secured party under the UCC; and the address
for Beneficiary specified in Article 9 is the address for Beneficiary as secured
party under the UCC.
 
3.03  Fixture Filing.  This deed of trust constitutes a financing statement
filed as a fixture filing under the UCC, covering any Property which now is or
later may become a fixture attached to the Land or any Improvement.
 
 
ARTICLE 4 – SECURED OBLIGATIONS
 
4.01  Secured Obligations.   Grantor makes the grant, conveyance, transfer and
assignment above, makes the irrevocable and absolute assignment in Section 2.01,
and grants the security interest under Section 3.01, to secure payment and
performance of the following obligations (the "Secured Obligations") in any
order of priority that Beneficiary may choose:
 
(a)           all Obligations (defined in the Credit Agreement), including  the
Real Estate Term Loan Note dated as of the date of this deed of trust, from
Grantor to Beneficiary in the original principal amount of $14,500,000.00 (the
“Note”) all other indebtedness, liabilities and obligations of Grantor to
Beneficiary arising pursuant to any of the Loan Documents, whether now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several;
 
(b)           all obligations of Grantor under this deed of trust;
 
(c)           all future advances and other obligations that Grantor may agree
to pay or perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when a writing evidences the parties’ agreement that the advance or
obligation be secured by this deed of trust; and
 
(d)           any of the foregoing that arises after the filing of a petition by
or against Grantor under an Insolvency Proceeding.
 
4.02  Future Secured Obligations.  The Secured Obligations include future
advances made by Beneficiary, and for any purpose, and all other future Secured
Obligations.  Those future advances and other future Secured Obligations are
secured to the same extent as if made or incurred on the date of the execution
of this deed of trust, and have priority as to third persons with or without
actual notice from the time this deed of trust is filed for record as provided
by law.  If this deed of trust secures a line of credit or there is a future
advance, the total amount of indebtedness secured by this deed of trust may
decrease or increase from time to time.  Grantor shall not file for record any
notice limiting the maximum amount secured by this deed of trust (a "Maximum
Amount Notice").  A Maximum Amount Notice will be an Event of Default (defined
herein).  Nothing in this Section 4.02 will constitute a commitment to make
additional or future advances in any amount.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
4

--------------------------------------------------------------------------------

 
4.03  Notice of terms of Secured Obligation Documents.  All persons who have or
acquire an interest in the Property will be deemed to have received notice of,
and will be bound by, the terms of the Credit Agreement, the other Loan
Documents, and each other agreement or instrument made or entered into in
connection with each of the Secured Obligations (the Loan Documents and those
other agreements or instruments, the "Secured Obligation Documents").  These
terms include any provisions in the Secured Obligation Documents which permit
borrowing, repayment and reborrowing, or which provide that the rate of interest
on one or more of the Secured Obligations may vary from time to time.
 
4.04  Unsecured Obligations.  This deed of trust does not secure any obligation
which is unsecured pursuant to the express terms of the Credit Agreement or any
other document, agreement or instrument.
 
 
ARTICLE 5 – WARRANTY OF TITLE
 
5.01  Warranty of Title.  Grantor represents and warrants that Grantor lawfully
possesses and holds fee simple title to all of the Land and the Improvements;
that Grantor has the right, power and authority to grant, convey and assign the
Property; and that the Property is unencumbered.  Grantor especially agrees and
declares that the separate estate of each of them, whether vested, contingent or
in expectancy, is hereby conveyed and shall be bound for the payment and
performance of the Secured Obligations.
 
5.02  Defense and Notice of Claims and Actions.  At Grantor's sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this deed of trust and the
rights and powers of Beneficiary and Trustee created under it, against all
adverse claims.  Grantor must give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of these
matters, or if any action or proceeding is commenced which alleges or relates to
any such claim.
 
5.03  Liens, Charges and Encumbrances.  Grantor shall immediately discharge any
lien on the Property other than Permitted Encumbrances, which Beneficiary has
not consented to in writing.  Grantor must pay when due each obligation secured
by or reducible to a lien, charge or encumbrance which now does or later may
encumber or appear to encumber all or part of the Property or any interest in
it, whether the lien, charge or encumbrance is or would be senior or subordinate
to this deed of trust.  “Permitted Encumbrances” shall mean those exceptions to
Lender’s policy of title insurance covering this deed of trust that Lender deems
acceptable in its sole discretion.
 
 
ARTICLE 6 - REPRESENTATIONS
 
6.01  Representations.  Grantor represents to Beneficiary that:
 
(a)           the Property does not represent the proceeds of unlawful activity
under any state, federal or foreign law;
 
(b)           the Property includes all property and rights which may be
reasonably necessary or desirable to enable Grantor to use, enjoy and operate
the Land and the Improvements for the present uses thereof;
 
(c)           none of the Land or Improvements is subject to any Lien, offset or
claim except any easements and restrictions expressly listed on a schedule of
exceptions to coverage in the final commitment for title insurance or pro forma
policy of title insurance received by Beneficiary prior to the Closing and not
objected to by Beneficiary that are shown in the policy of title insurance
insuring the validity and priority of this deed of trust (those Liens, offsets
or claims, if any, the "Permitted Exceptions");
 
(d)           Grantor owns the Personalty free and clear of any security
interests, reservations of title or conditional sales contracts, and there is no
presently valid financing statement affecting the Personalty on file in any
public office;
 
(e)           Grantor has title to, or (in the case of leased property) valid
leasehold interests in, all of their properties and assets, real and personal,
including the properties and assets and leasehold interests reflected in the
Financial Information (other than any properties or assets disposed of in the
ordinary course of business);
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
5

--------------------------------------------------------------------------------

 
(f)           the legal name of Grantor is as appears in the first paragraph of
this agreement;
 
(g)           Grantor has not used any trade name, assumed name or other name
except Grantor's name stated in the first paragraph of this agreement;
 
(h)           if Grantor is anything other than a natural Person, it has
complied with all applicable laws concerning its organization, existence and the
transaction of its business, and is in existence and good standing in its state
of organization and each state in which it conducts its business;
 
(i)           the execution, delivery and performance by Grantor of this deed of
trust is within the powers and authority of Grantor and has been duly
authorized;
 
(j)           to Grantor's knowledge, this deed of trust does not conflict with
any Applicable Law;
 
(k)           this deed of trust is a legal, valid and binding agreement of
Grantor, enforceable against Grantor in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable ;
 
(l)           there has been no Material Adverse Effect as to Grantor since the
effective date the Financial Information was provided to Beneficiary;
 
(m)           there is no lawsuit, tax claim or other dispute pending or to
Grantor's knowledge threatened against Grantor or the Property that, if
determined adverse to Grantor, is reasonably likely to have a Material Adverse
Effect;
 
(n)           Grantor is not the subject of any Judgment;
 
(o)           this deed of trust does not conflict with, nor is Grantor in
default on any credit agreement, indenture, purchase agreement, guaranty,
capital lease, or other investment, agreement, or arrangement presently in
effect providing for or relating to extensions of credit in respect of which
Grantor is in any manner directly or contingently obligated;
 
(p)           Grantor has filed all tax returns (federal, state, and local)
required to be filed and has paid all taxes, assessments, and governmental
charges and levies thereon, including interest and penalties;
 
(q)           Grantor has complied with all current and future laws, regulations
and ordinances or other requirements of any governmental authority relating to
or imposing liability or standards of conduct concerning protection of health or
the environment or hazardous substances (“Environmental Laws”);
 
(r)           Grantor has not received any notices of violations of any
Applicable Laws; and Grantor is in compliance with all Applicable Laws;
 
(s)           there are no claims, actions, proceedings or investigations
pending or threatened against Grantor or affecting the Property with respect to
any violations of Applicable Laws;
 
(t)           Grantor's place of business, or its chief executive office, if it
has more than one place of business, is located at the address specified below;
and
 
(u)           unless otherwise disclosed to Beneficiary, Grantor is not a
"foreign person" within the meaning of Section 1445 of the Internal Revenue Code
of 1986; and there is no Event of Default or event which, with notice or lapse
of time would be an Event of Default.
 
 
ARTICLE 7  – COVENANTS
 
7.01  Performance of Secured Obligations.  Grantor shall promptly pay and
perform each Secured Obligation in accordance with its terms.
 
7.02  Maintenance and Preservation of Property. Grantor shall:
 
(a)           immediately discharge any lien on the Property which Beneficiary
has not consented to in writing, and shall also pay when due each obligation
secured by or reducible to a lien, charge or encumbrance which now or hereafter
encumbers or appears to encumber all or part of the Property, whether the lien,
charge or encumbrance is or would be senior or subordinate to this deed of
trust;
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
6

--------------------------------------------------------------------------------

 
(b)           not alter, remove or demolish any portion of the Improvements,
except as permitted or required by the Credit Agreement;
 
(c)           maintain (or cause to be maintained) all policies of insurance
required under the Credit Agreement and pay (or cause payment of) all premiums
for that insurance on or prior to the date when due;
 
(d)           promptly and completely repair and/or restore any portion of the
Property which becomes damaged or destroyed, in a good and workmanlike manner in
accordance with sound building practices, whether or not Grantor has received
the proceeds of any Insurance Claim;
 
(e)           not commit or allow any waste of the Property, nor do or suffer to
be done any act whereby the value of any part of the Property may be lessened;
 
(f)           not initiate or allow any change in any zoning or other land use
classification which affects the Property or any part of it, except as permitted
or required by the Credit Agreement;
 
(g)           not bring or keep any article on the Property or cause or allow
any condition to exist on it, if that could invalidate or would be prohibited by
any insurance coverage required to be maintained by Grantor on the Property or
any part of it under this deed of trust;
 
(h)           if the Property is a condominium, Grantor shall observe and
perform all obligations of Grantor under the recorded covenants, conditions, and
restrictions applicable to the Property, and under the bylaws of the condominium
association and any rules or regulations thereunder; and
 
(i)           perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value and
utility.
 
7.03  Compliance with Applicable Law  Grantor shall not commit or allow any act
upon or use of the Property which would violate any Applicable Law, whether now
existing or later to be enacted and whether foreseen or unforeseen, or any
public or private covenant, condition, restriction or equitable servitude
affecting the Property.
 
7.04  Taxes and Assessments.  Grantor shall pay (a) prior to delinquency all
taxes, levies, charges and assessments imposed by Applicable Law or any public
or quasi-public authority or utility company which are (or if not paid, may
become) a lien on all or part of the Property or any interest in it, or which
may cause any decrease in the value of the Property or any part of it
(individually and collectively "Impositions"); (b) any and all intangible taxes
and documentary stamp taxes determined at any time to be due on or as a result
of the Secured Obligations, this deed of trust or any other Loan Documents,
together with any and all interest and penalties thereon; and (c) taxes, levies,
charges and assessments on Beneficiary's or Secured Parties’ interest therein or
upon this mortgage or the Secured Obligations (collectively, “Mortgage Taxes”);
except that if the amount of Mortgage Taxes exceeds the Maximum Rate, Grantor
will not be required to pay any such excess.  If after the date of this deed of
trust, the State of California passes any law deducting from the value of Land
for the purpose of taxation any lien thereon, or changing in any way the laws
for the taxation of mortgages or debts secured by mortgage for state or local
purposes, or the manner of the collection of any such taxes, so as to affect
this deed of trust, then within 180 days after notice by Beneficiary to Grantor,
Grantor shall pay all Secured Obligations.  Notwithstanding the foregoing
provisions of this Section 7.04,  Grantor may, at its expense, contest the
validity or application of any Imposition by appropriate legal proceedings
promptly initiated and conducted in good faith and with due diligence, provided
that (a) Beneficiary is satisfied that neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, or lost as a
result of such contest, and (b) Grantor shall have posted a bond or furnished
such other security required from time to time by Beneficiary.
 
7.05  Damages and Insurance and Condemnation Proceeds.
 
(a) If Beneficiary chooses to do so, it may in its own name appear in or
prosecute any action or proceeding to enforce any cause of action based on
warranty, or for damage, injury or loss to all or part of the Property, and it
may make any compromise or settlement of the action or proceeding.  Beneficiary,
if it so chooses, may participate in any action or proceeding relating to any
Condemnation Award and may join Grantor in adjusting any Insurance Claim.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
7

--------------------------------------------------------------------------------

 
(b) All Insurance Proceeds, Condemnation Awards, and proceeds of any other claim
based on warranty, or for damage, injury or loss to the Property which Grantor
may receive or be entitled to must be paid to Beneficiary.   In each instance,
Beneficiary may apply those proceeds first toward reimbursement of all of
Beneficiary's costs and expenses of recovering the proceeds, including
attorneys' fees.  If, in any instance, each and all of the following conditions
are satisfied in Beneficiary's reasonable judgment, Beneficiary shall permit
Grantor to use the balance of the proceeds ("Net Claims Proceeds") to pay costs
of repairing or reconstructing the Property in the manner described below:  (i)
The plans and specifications, cost breakdown, construction contract,
construction schedule, contractor and payment and performance bond for the work
of repair or reconstruction must all be acceptable to Beneficiary; (ii)
Beneficiary must receive evidence satisfactory to it that after repair or
reconstruction, the Property would be at least as valuable as it was immediately
before the damage or condemnation occurred; (iii) the Net Claims Proceeds must
be sufficient in Beneficiary's determination to pay for the total cost of repair
or reconstruction, including all associated development costs and interest
projected to be payable on the Secured Obligations until the repair or
reconstruction is complete; or Grantor must provide its own funds in an amount
equal to the difference between the Net Claims Proceeds and a reasonable
estimate, made by Grantor and found acceptable by Beneficiary, of the total cost
of repair or reconstruction; (iv) Beneficiary must receive evidence satisfactory
to it that all leases which it may find acceptable will continue after the
repair or reconstruction is complete; and (v) there has occurred no Event of
Default.
 
(c) If Beneficiary finds that the foregoing conditions are met, Beneficiary
shall hold the Net Claims Proceeds and any funds which Grantor is required to
provide in a noninterest-bearing account and must disburse them to Grantor to
pay costs of repair or reconstruction upon presentation of evidence satisfactory
to Beneficiary that repair or reconstruction has been completed satisfactorily
and lien-free.  However, if Beneficiary finds that one or more of the conditions
are not satisfied, it may apply the Net Claims Proceeds to pay or prepay
(without premium) some or all of the Secured Obligations in such order and
proportions as it may choose.
 
(d) GRANTOR HEREBY SPECIFICALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL
RIGHTS OF A PROPERTY OWNER GRANTED UNDER CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1265.225(A), WHICH PROVIDES FOR ALLOCATION OF CONDEMNATION PROCEEDS
BETWEEN A PROPERTY OWNER AND A LIENHOLDER, AND ANY OTHER LAW OR SUCCESSOR
STATUTE OF SIMILAR IMPORT.
 
7.06  Site Visits, Observation and Testing.  Beneficiary and its agents and
representatives may enter and visit the Property at any reasonable time for the
purposes of observing it, performing appraisals or inspections, taking and
removing soil or groundwater samples, and conducting tests on any part of it, as
provided in the Credit Agreement, and otherwise to determine Grantor's
compliance with this deed of trust. 
 
7.07  Prohibited Transfers.  Grantor agrees that a material factor in
Beneficiary's decision to enter into the Secured Obligation Documents is the
expertise, financial status and other characteristics of Grantor.  Grantor shall
not make or permit any Prohibited Transfer.  Upon any Prohibited Transfer
Beneficiary may declare all Secured Obligations to be due and payable
immediately.  "Prohibited Transfer" means:  (a) any sale, contract to sell,
conveyance, encumbrance, pledge, mortgage, lease of the Property not expressly
permitted under this instrument or the other Secured Obligation Documents, or
other transfer of all or any material part of the Property or any interest in
it, whether voluntary, involuntary, by operation of law or otherwise; (b) if
Grantor is a corporation, any transfer or transfers of shares of the voting
power or the direct or indirect beneficial ownership of Grantor; (c) if Grantor
is a partnership, withdrawal or removal of any general partner, dissolution of
the partnership under Applicable Law, or any transfer or transfers of the
partnership interests; (d) if Grantor is a limited liability company, withdrawal
or removal of any managing member, termination of the limited liability company
or any transfer or transfers of the voting power or the ownership of the
economic interest in the Grantor; or (e) if Grantor is a trust, withdrawal or
removal of any trustee or revocation of the trust.
 
7.08  Compensation and Reimbursement of Costs and Expenses.  Grantor shall pay
(a) fees in the maximum amounts legally permitted, or reasonable fees as may be
charged by Beneficiary or Trustee when the law provides no maximum limit, for
any services that Beneficiary or Trustee may render in connection with this deed
of trust, including Beneficiary's  providing a statement or Trustee's rendering
of services in connection with a reconveyance; (b) all of Beneficiary's or
Trustee's costs and expenses which may be incurred in rendering any such
services; and (c) all costs, expenses and other advances which may be incurred
or made by Beneficiary or Trustee in any efforts to enforce any terms of this
deed of trust or protect the Property, including any rights or remedies afforded
to Beneficiary or Trustee under Section 8.02, whether any lawsuit is filed or
not, including any bankruptcy or other voluntary or involuntary proceeding, in
or out of court, for the adjustment of debtor-creditor relationships, or in
defending any action or proceeding arising under or relating to this deed of
trust, including attorneys' fees and other legal costs, costs of any Foreclosure
Sale (defined herein) and any cost of evidence of title.  If Beneficiary chooses
to dispose of Property through more than one Foreclosure Sale, Grantor must pay
all costs, expenses or other advances that may be incurred or made by
Beneficiary or Trustee in each of those Foreclosure Sales.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
8

--------------------------------------------------------------------------------

 
7.09  Indemnification.  GRANTOR SHALL INDEMNIFY TRUSTEE AND BENEFICIARY AGAINST
AND SHALL HOLD THEM HARMLESS FROM ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
CAUSES OF ACTION, JUDGMENTS, COURT COSTS, ATTORNEYS' FEES AND OTHER LEGAL
EXPENSES, COST OF EVIDENCE OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER COSTS
AND EXPENSES WHICH EITHER MAY SUFFER OR INCUR: (A) IN PERFORMING ANY ACT
REQUIRED OR PERMITTED BY THIS DEED OF TRUST OR ANY OF THE OTHER SECURED
OBLIGATION DOCUMENTS OR BY LAW; (B) BECAUSE OF ANY FAILURE OF GRANTOR TO PAY OR
PERFORM ANY OF THE SECURED OBLIGATIONS; OR (C) BECAUSE OF ANY ALLEGED OBLIGATION
OF OR UNDERTAKING BY BENEFICIARY TO PERFORM OR DISCHARGE ANY OF THE
REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS OR OTHER OBLIGATIONS IN ANY
DOCUMENT RELATING TO THE PROPERTY (OTHER THAN SUCH WARRANTIES, CONDITIONS,
COVENANTS OR OTHER OBLIGATIONS IN THE SECURED OBLIGATION DOCUMENTS).  THIS
AGREEMENT BY GRANTOR TO INDEMNIFY TRUSTEE AND BENEFICIARY SURVIVES THE RELEASE
AND CANCELLATION OF ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR
PARTIAL RELEASE AND/OR RECONVEYANCE OF THIS DEED OF TRUST
 
7.10  Payments Due Under This Deed Of Trust.  Grantor must pay all obligations
to pay money arising under this deed of trust immediately upon demand by Trustee
or Beneficiary.   Each such obligation shall bear interest from the date the
obligation arises at the Default Rate.
 
7.11  Impounds.  Any time after the occurrence of an Event of Default,
Beneficiary may require Grantor to maintain reserves for payment of taxes
(including special assessments and other charges against the Property by
governmental or quasi governmental bodies) or premiums on property insurance or
both.  The reserves shall be created by payment each month to Beneficiary of an
amount determined by Beneficiary to be sufficient to produce by the date they
are due amounts equal to the estimated taxes and insurance premiums to be
paid.  If at the time that payments are to be made the reserve for either taxes
or insurance premiums is insufficient, Grantor shall upon demand pay such
additional sum as Beneficiary shall determine to be necessary to cover the
required payment.  Beneficiary shall not charge a service charge for collecting
reserves and paying taxes and insurance premiums.  The reserves shall not
constitute a trust.  Grantor agrees that Beneficiary may commingle reserve funds
with other funds of Beneficiary and need not invest them for the benefit of
Grantor.  Grantor agrees that Beneficiary need not pay Grantor interest on
reserves, unless applicable statutes require payment of interest notwithstanding
any contrary agreement.
 
 
ARTICLE 8 – EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  The following each shall be an event of default under
this deed of trust (an "Event of Default"):
 
(a)           an Event of Default under the Credit Agreement;
 
(b)           a Prohibited Transfer;
 
(c)           the Financial Information or any representation in this deed of
trust is materially substantially incorrect or materially misleading;
 
(d)           the filing of any notice limiting the maximum amount secured by
this deed of trust to a sum less than the maximum amount secured as specified
herein, or if no such amount is specified, to any amount;
 
(e)           for more than 10 days after notice from Beneficiary, Grantor is in
default under any term, covenant or condition of this deed of trust not
previously described in this Section 8.01, which can be cured by the payment of
a sum of money; or
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
9

--------------------------------------------------------------------------------

 
(f)           for 30 days after notice from Beneficiary, Grantor is in default
under any term, covenant or condition of this deed of trust not previously
described in this Section 8.01; provided that if (i) it is reasonably certain
that the default can be cured by Grantor within that 30 day period and (ii)
Grantor has commenced curing that default within that 30 day period and
thereafter diligently and expeditiously proceeds to cure that default, then that
30 day period shall be extended for so long as reasonably required by Grantor in
the exercise of due diligence to cure that default, up to a maximum of 90 days
after the notice to Grantor of the Event of Default.
 
8.02  Remedies.  At any time after an Event of Default:
 
(a)  Acceleration.  Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately.
 
(b)  Receiver.  Beneficiary may apply to any court of competent jurisdiction
for, and obtain appointment of, a receiver for the Property.
 
(c)  Entry.  Beneficiary, in person, by agent or by court- appointed receiver,
may enter, take possession of, manage and operate all or any part of the
Property, and may also do any and all other things in connection with those
actions that Beneficiary may consider necessary and appropriate to protect the
security of this deed of trust.  Such other things may include: taking and
possessing all of Grantor's or the then owner's books and records; entering
into, enforcing, modifying, or canceling leases on such terms and conditions as
Beneficiary may consider proper; obtaining and evicting tenants; fixing or
modifying rents; collecting and receiving any payment of money owing to Grantor;
completing any unfinished construction; and/or contracting for and making
repairs and alterations.  If Beneficiary so requests, Grantor will assemble all
of the Property that has been removed from the Land and make all of it available
to Beneficiary at the site of the Land.  GRANTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS BENEFICIARY AS GRANTOR'S ATTORNEY-IN-FACT TO PERFORM SUCH ACTS AND
EXECUTE SUCH DOCUMENTS AS BENEFICIARY CONSIDERS APPROPRIATE IN CONNECTION WITH
TAKING THESE MEASURES, INCLUDING ENDORSEMENT OF GRANTOR'S NAME ON ANY
INSTRUMENTS.  Regardless of any provision of this deed of trust or the other
Secured Obligation Documents, Beneficiary shall not be considered to have
accepted any property other than cash or immediately available funds in
satisfaction of any obligation of Grantor to Beneficiary, unless Beneficiary has
given express written notice of its election of that remedy in accordance with
the UCC.
 
(d)  Cure; Protection of Security.  Trustee or Beneficiary may cure any breach
or default of Grantor, and if it chooses to do so in connection with any such
cure, Trustee or Beneficiary may also enter the Property and/or do any and all
other things which it considers necessary or appropriate to protect the security
of this deed of trust.  Such other things may include: appearing in and/or
defending any action or proceeding which purports to affect the security of, or
the rights or powers of Trustee or Beneficiary under, this deed of trust;
paying, purchasing, contesting or compromising any encumbrance, charge, lien or
claim of lien which in Trustee's or Beneficiary's judgment is or may be senior
in priority to this deed of trust, such judgment of Trustee or Beneficiary to be
conclusive as among the parties to this deed of trust; obtaining insurance
and/or paying any premiums or charges for insurance required to be carried under
the Credit Agreement; otherwise caring for and protecting any and all of the
Property; and/or employing counsel, accountants, contractors and other
appropriate persons to assist Trustee or Beneficiary.  Trustee and Beneficiary
may take any of the actions permitted under this Section 8.02 either with or
without giving notice to any person.  Notwithstanding the foregoing, in no event
will Trustee or Beneficiary have any obligation to take any of the actions set
forth in this clause (d).
 
(e)  Uniform Commercial Code Remedies.  Beneficiary may exercise any or all of
the remedies granted to a secured party under the UCC.
 
(f)  Judicial Action.  Beneficiary may bring an action in any court of competent
jurisdiction to foreclose this deed of trust or to obtain specific enforcement
of any of the covenants or agreements of this deed of trust.
 
(g)  Power of Sale.  Under the power of sale granted under this deed of trust
(the "Power of Sale") , Beneficiary has the discretionary right to cause some or
all of the Property, including the Personalty, to be sold or otherwise disposed
of in any combination and in any manner permitted by Applicable Law. 
 
(i) Sales of Personal Property.  For purposes of the Power of Sale, Beneficiary
may elect to treat as Personalty any Property which is intangible or which can
be severed from the Land or Improvements without causing structural damage.  If
it chooses to do so, Beneficiary may dispose of any Personalty separately from
the sale of real property, in any manner permitted by Division 9 of the UCC,
including any public or private sale, or in any manner permitted by any other
applicable law.  Any proceeds of any such disposition shall not cure any Event
of Default or reinstate any Secured Obligation for purposes of Section 2924c of
the California Civil Code.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
10

--------------------------------------------------------------------------------

 
(ii) Non-Judicial Foreclosure Sales of Real Property or Mixed
Collateral.  Beneficiary may choose to dispose of some or all of the Property
which consists solely of real property in any manner then permitted by
applicable law.  In its discretion, Beneficiary may also or alternatively choose
to dispose of some or all of the Property, in any combination consisting of both
real and personal property, together in one sale to be held in accordance with
the law and procedures applicable to real property, as permitted by the UCC. 
Grantor agrees that such a sale of Personalty together with real property
constitutes a commercially reasonable sale of the personal property.  For
purposes of the Power of Sale, either a sale of real property alone, or a sale
of both real and personal property together in accordance with the UCC, will
sometimes be referred to as a "Non-Judicial Foreclosure Sale."  Before any
Non-Judicial Foreclosure Sale, Beneficiary or Trustee must give such notice of
default and election to sell as may then be required by law.  When all time
periods then legally mandated have expired, and after such notice of sale as may
then be legally required has been given, Trustee must sell the property being
sold at a public auction to be held at the time and place specified in the
notice of sale.  Neither Trustee nor Beneficiary have any obligation to make
demand on Grantor before any Non-Judicial Foreclosure Sale.   From time to time
in accordance with then applicable law, Trustee may, and in any event at
Beneficiary's request must, postpone any Non-Judicial Foreclosure Sale by public
announcement at the time and place noticed for that sale.  At any Non-Judicial
Foreclosure Sale, Trustee must sell to the highest bidder at public auction for
cash in lawful money of the United States.  Trustee must execute and deliver to
the purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, express or implied.  The recitals in any such
deed of any matters or facts, including any facts bearing upon the regularity or
validity of any Non-Judicial Foreclosure Sale, are conclusive proof of their
truthfulness. Any such deed shall be conclusive against all persons as to the
facts recited in it.
 
(h)  Single or Multiple Foreclosure Sales.  If the Property consists of more
than one lot, parcel or item of property, Beneficiary may: (i) Designate the
order in which the lots, parcels and/or items shall be sold or disposed of or
offered for sale or disposition; and (ii) elect to dispose of the lots, parcels
and/or items through a single consolidated sale or disposition to be held or
made under the Power of Sale, or in connection with judicial proceedings, or by
virtue of a judgment and decree of foreclosure and sale; or through two or more
such sales or dispositions; or in any other manner Beneficiary may deem to be in
its best interests (any such sale or disposition, a "Foreclosure Sale;" any two
or more, "Foreclosure Sales").  If it chooses to have more than one Foreclosure
Sale, Beneficiary at its option may cause the Foreclosure Sales to be held
simultaneously or successively, on the same day, or on such different days and
at such different times and in such order as it may deem to be in its best
interests.   No Non-Judicial Foreclosure Sale will terminate or affect the liens
of this deed of trust on any part of the Property which has not been sold, until
all of the Secured Obligations have been paid in full.
 
8.03  Credit Bids.  At any Foreclosure Sale, any person, including Grantor,
Trustee or Beneficiary, may bid for and acquire the Property or any part of it
to the extent permitted by then applicable law.  Instead of paying cash for that
property, Beneficiary may settle for the purchase price by crediting the sales
price of the property against the following obligations:
 
(a)  First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Grantor is obligated
to reimburse Trustee or Beneficiary; and
 
(b)  Second, all other Secured Obligations in any order and proportions as
Beneficiary may choose.
 
8.04  Application of Foreclosure Sale Proceeds.  Trustee and Beneficiary shall
apply the proceeds of any Foreclosure Sale in the following manner:
 
(a)  First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Grantor is
obligated to reimburse Trustee or Beneficiary;
 
(b)  Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Trustee or Beneficiary under the terms of this deed
of trust which then remain unpaid;
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
11

--------------------------------------------------------------------------------

 
(c)  Third, to pay all other Secured Obligations in any order and proportions as
Beneficiary may choose; and
 
(d)  Fourth, to remit the remainder, if any, to the person or persons entitled
to it.
 
8.05  Application of Rents and Other Sums.  Beneficiary must apply any and all
Rents collected by it pursuant to the assignment provided in Article 2 of this
deed of trust, and any and all other sums, other than the proceeds of a
Foreclosure Sale, received or collected by Beneficiary, in the following manner:
 
(a)  First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of collection of such sums incurred by Trustee, Beneficiary
or any receiver appointed in accordance with this deed of trust;
 
(b)  Second, to pay any and all Secured Obligations in any order and proportions
as Beneficiary in its sole discretion may choose, and any and all expenses
incident to the Property as provided in Section 2.05, and in such order and
proportions as Beneficiary in its sole discretion may choose; and
 
(c)  Third, to remit the remainder, if any, to the person or persons entitled
thereto.
 
8.06  No Liability for Funds Not Received.  Trustee and Beneficiary have no
liability for any funds which it does not actually receive.
 
 
ARTICLE 9 – NOTICES
 
All notices, approvals, consents, and other communications, under this deed of
trust (“Notices”) must be given in accordance with and will be subject to the
terms and provisions of the Credit Agreement.  Notices must be mailed or
delivered, if to Grantor, to the address adjacent Grantor's signature below; if
to Trustee, to the address in the first paragraph of this deed of trust; if to
Beneficiary, to 45 E. River Park Place West, Suite 401, Fresno, CA 93720,
Attention:  Commercial Loan Administration Services; and in the case of any
other Person, to the address designated by that Person in a notice to Grantor
and Beneficiary.
 
 
ARTICLE 10–REQUEST FOR NOTICE
 
Grantor requests that a copy of any notice of default and any notice of sale be
mailed to it at the address specified adjacent to its signature below.
 
 
ARTICLE 11–TRUSTEE AND BENEFICIARY
 
11.01  Authority of Beneficiary.  Without affecting the personal liability of
any Person, including Grantor, for the payment of the Secured Obligations or the
lien of this deed of trust on the remainder of the Property for the unpaid
amount of the Secured Obligations, Trustee may perform any of the following acts
when requested to do so by Beneficiary in writing:  (a) consent to the making of
any plat or map of the Property or any part of it; (b) join in granting any
easement or creating any restriction affecting the Property; (c) join in any
subordination or other agreement affecting this deed of trust or the lien of it;
or (d)  reconvey the Property or any part of it without any warranty.
 
11.02  Exculpation of Trustee and Beneficiary.  None of Beneficiary, Trustee
will be directly or indirectly liable to Grantor or any other person as a
consequence of any of the following:  (a) the exercise of or failure to exercise
any rights, remedies or powers granted to it in this deed of trust; (b) any
failure or refusal to perform or discharge any obligation or liability of
Grantor under any agreement related to the Property or under this deed of trust;
or (c) any loss sustained by Grantor or any third party resulting from any
failure to lease the Property or from any other act or omission in managing the
Property after an Event of Default, unless the loss is caused by the willful
misconduct and bad faith of Beneficiary, Trustee, respectively.  GRANTOR HEREBY
EXPRESSLY WAIVES AND RELEASES ALL LIABILITY OF THE TYPES DESCRIBED ABOVE, AND
AGREES THAT NO SUCH LIABILITY BE ASSERTED AGAINST OR IMPOSED UPON TRUSTEE or
BENEFICIARY.
 
11.03  Substitution of Trustee.  Beneficiary may substitute a successor to any
Trustee named in or acting under this deed of trust in any manner now or later
to be provided at Applicable Law.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
12

--------------------------------------------------------------------------------

 
 
ARTICLE 12 – RECONVEYANCE
 
When all Secured Obligations have been paid in full and there are no further
obligations under the Loan Documents, Trustee shall execute and deliver an
instrument reconveying the Property, or so much of it as is then held under this
deed of trust, without warranty to the person or persons legally entitled to
it.  In the reconveyance, the grantee may be described as "the person or persons
legally entitled thereto," and the recitals of any matters or facts shall be
conclusive proof of their truthfulness.  Trustee and Beneficiary will have no
duty to determine the rights of persons claiming to be rightful grantees of any
reconveyance of the Property.
 
 
ARTICLE 13 – MISCELLANEOUS
 
13.01  Additional Provisions.  The Secured Obligation Documents state all of the
terms and conditions of the parties' agreement regarding the matters mentioned
in or incidental to this deed of trust.  The Secured Obligation Documents also
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Grantor which apply to this deed of trust
and to the Property.
 
13.02  Entire Agreement.  This deed of trust and the other Secured Obligation
Documents collectively: (i) represent the sum of the understandings and
agreements between Beneficiary and Grantor concerning this credit; (ii) replace
any prior oral or written agreements between Beneficiary and Grantor concerning
this credit; and (iii) are intended by Beneficiary and Grantor as the final,
complete and exclusive statement of the terms agreed to by them.  In the event
of any conflict between this deed of trust and any other agreements required by
this deed of trust, this deed of trust will prevail.
 
13.03  Other Acts.  Grantor shall cooperate with Beneficiary for the purposes
of, and perform all acts which may be necessary or advisable to perfect any Lien
provided for in this deed of trust or to carry out the intent of this
agreement.  Promptly (but in no event more than ten days) after request by
Beneficiary, Grantor will execute, acknowledge and deliver any document which
Beneficiary deems necessary or advisable for these purposes, and will, on
demand, pay any expenses incurred by Beneficiary in the preparation, execution
and filing of any such documents.
 
13.04  No Waiver or Cure.  Each waiver by Trustee or Beneficiary must be in
writing, and no waiver is to be construed as a continuing waiver.  No waiver is
to be implied from any delay or failure by Trustee or Beneficiary to take action
on account of any default of Grantor.  Consent by Trustee or Beneficiary to any
act or omission by Grantor must not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Trustee's or
Beneficiary's consent to be obtained in any future or other instance.  The
exercise by Trustee or Beneficiary of any right or remedy under this deed of
trust or the other Secured Obligation Documents or under Applicable Law, shall
not: cure or waive a breach, Event of Default or notice of default under this
deed of trust or invalidate any act performed pursuant to any such default or
notice; or nullify the effect of any notice of default or sale (unless all
Secured Obligations then due have been paid and performed and all other defaults
under the Secured Obligation Documents, have been cured); or impair the security
of this deed of trust; or prejudice Trustee, Beneficiary or any receiver
appointed in accordance with this deed of trust, in the exercise of any right or
remedy afforded any of them under this deed of trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this deed of trust.
 
13.05  Merger.  No merger shall occur as a result of Beneficiary's acquiring any
other estate in or any other lien on the Property.
 
13.06  Waiver of Marshalling.  Grantor waives all rights, legal and equitable,
it may now or hereafter have to require marshalling of assets or to require upon
foreclosure sales of assets in a particular order, including any rights provided
by California Civil Code Sections 2899 and 3433, as those sections may be
amended from time to time.  Each successor and assign of Grantor, including any
holder of a lien subordinate to this deed of trust, by acceptance of its
interest or lien agrees that it shall be bound by the above waiver, as if it had
given the waiver itself.
 
13.07  Waiver of Certain Other Laws.    To the full extent Grantor may do so,
Grantor agrees that Grantor will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
appraisement, valuation, stay, extension or redemption, and Grantor, for
Grantor, and its representatives, successors and assigns, and for any and all
persons ever claiming any interest in the Property, to the extent permitted by
law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, or notice of election to mature or declare due
the whole of the Secured Obligations in the event of foreclosure of the lien
created by this deed of trust.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
13

--------------------------------------------------------------------------------

 
13.08  Joint and Several Obligations.  If Grantor consists of more than one
Person, each Grantor (a) acknowledges and undertakes, together with the other
Grantors, joint and several liability for the indebtedness, liabilities and
obligations of Grantor under this deed of trust; (b) acknowledges that this deed
of trust is the independent and several obligation of each Grantor and may be
enforced against each Grantor separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Grantor; and (c)
agrees that its liability hereunder and under any other Secured Obligation
Document shall be absolute, unconditional, continuing and irrevocable.  GRANTOR
EXPRESSLY WAIVES ANY REQUIREMENT THAT BENEFICIARY EXHAUST ANY RIGHT, POWER OR
REMEDY AND PROCEED AGAINST THE OTHER GRANTORS UNDER THIS DEED OF TRUST, OR ANY
OTHER SECURED OBLIGATION DOCUMENTS, OR AGAINST ANY OTHER PERSON UNDER ANY
GUARANTY OF, OR SECURITY FOR, ANY OF THE SECURED OBLIGATIONS.
 
13.09  Authority to Bind Grantor.  If Grantor is comprised of multiple Persons,
any Person comprising Grantor is hereby authorized to bind all parties
comprising Grantor.  Beneficiary may, at any time and without notice, waive any
prior requirement that requests, authorizations, or other actions be taken only
by a Designated Person.
 
13.10  Binding Effect; Successors and Assigns.  The Secured Obligation Documents
shall inure to the benefit of and shall be binding upon the parties and their
respective successors and assigns; provided, that Grantor shall not assign its
rights or obligations hereunder without Beneficiary's consent.  However, this
section does not waive the provisions of Section 7.07; and Grantor shall not
assign its rights or obligations hereunder without Beneficiary's
consent.  Beneficiary may transfer all or any portion of their rights under the
Secured Obligation Documents to any other Person.  Beneficiary may disclose to
any actual or proposed transferee any information that Grantor has delivered to
Beneficiary in connection with the negotiation of this deed of trust or pursuant
to the Secured Obligation Documents; and Grantor shall cooperate fully with
Beneficiary in providing that information to any actual or proposed transferee.
 
13.11  Rights and Remedies Cumulative.  All rights and remedies under this deed
of trust and the Secured Obligation Documents are cumulative, and the exercise
of any one or more of them does not constitute an election of remedies.
 
13.12  Severability.  Any provision of any Secured Obligation Document which is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of that Secured Obligation Document or
affecting the validity or enforceability of that provision in any other
jurisdiction; except that if such provision relates to the payment of any
monetary sum, then Beneficiary may, at its option, declare all Secured
Obligations immediately due and payable.
 
13.13  Amendments in Writing.  This deed of trust may not be amended, changed,
modified, altered or terminated without the prior written consent of
Beneficiary.
 
13.14  Governing Law.  This deed of trust shall be governed and interpreted by
applying the laws of the State of California (the "Governing Law State") without
regard or reference to its conflict of laws principles.
 
13.15  JURISDICTION AND VENUE.  GRANTOR IRREVOCABLY AGREES THAT, AT THE OPTION
OF BENEFICIARY, ALL ACTIONS, PROCEEDINGS OR COUNTERCLAIMS ARISING OUT OF OR
RELATING TO THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT WILL BE LITIGATED IN
THE SUPERIOR COURT OF CALIFORNIA, FRESNO COUNTY, CALIFORNIA, OR THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA.  GRANTOR
IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND VENUE OF THOSE COURTS FOR ALL
SUCH ACTIONS, PROCEEDINGS AND COUNTERCLAIMS AND WAIVES ANY OTHER VENUE TO WHICH
IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.
 
13.16  Counterpart Execution.  This deed of trust may be executed in
counterparts, each of which will be an original and all of which together are
deemed one and the same instrument.
 
Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
14

--------------------------------------------------------------------------------

 
13.17  Necessary Action. Beneficiary is authorized to execute any other
documents or take any other actions necessary to effectuate this deed of trust
and the consummation of the transactions contemplated herein.
 
13.18  Credit Report.  Beneficiary is authorized to order a credit report and
verify all other credit information, including past and present loans and
standard references from time to time to evaluate the creditworthiness of
Grantor.  Without limitation, a copy of the consent for release of information,
general authorization or similar document on file with Beneficiary shall
authorize third Persons to provide the information requested from time to time.
 
13.19  Time of the Essence.   Time is of the essence of this deed of trust.
 
13.20  No Construction Against Drafter.  Each Party has participated in
negotiating and drafting this deed of trust, so if an ambiguity or a question of
intent or interpretation arises, this deed of trust is to be construed as if the
parties had drafted it jointly, as opposed to being construed against a Party
because it was responsible for drafting one or more provisions of this deed of
trust.
 
13.21  INDEMNIFICATION.  GRANTOR SHALL DEFEND, INDEMNIFY AND HOLD TRUSTEE AND
BENEFICIARY ITS OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, AGENTS AND ATTORNEYS
(THE "INDEMNIFIED PERSONS") HARMLESS AGAINST ANY AND ALL LOSSES OF ANY KIND OR
NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
INDEMNIFIED PERSONS: (I) INCURRED AS A RESULT OF THE FAILURE BY GRANTOR TO
BORROW THE AMOUNT SPECIFIED IN A LOAN REQUEST (INCLUDING ANY FAILURE RESULTING
FROM THE FAILURE TO FULFILL THE APPLICABLE CONDITIONS PRECEDENT), INCLUDING ANY
LOSS OF ANTICIPATED PROFITS AND LOSSES BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY LENDER TO FUND THE LOAN;
(II) AS A RESULT OF ITS ACTS OR OMISSIONS WHICH RESULT FROM COMMUNICATIONS GIVEN
OR PURPORTED TO BE GIVEN, BY GRANTOR OR ANY DESIGNATED PERSON, WHICH ARE
INTERRUPTED, WHICH ARE MISUNDERSTOOD, OR WHICH ARE IN FACT FROM UNAUTHORIZED
PERSONS; (III) ARISING OUT OF OR RESULTING FROM THE VIOLATION BY GRANTOR OF ANY
ENVIRONMENTAL LAW; (IV) RESULTING FROM THE RELIANCE BY TRUSTEE OR BENEFICIARY ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF GRANTOR; AND (V) ARISING OUT OF
CLAIMS ASSERTED AGAINST THE INDEMNIFIED PERSONS AS A RESULT OF TRUSTEE OR
BENEFICIARY BEING PARTY TO THIS DEED OF TRUST OR THE TRANSACTIONS CONSUMMATED
PURSUANT TO THIS DEED OF TRUST; except that Grantor shall have no obligation to
an Indemnified Person under this section with respect to Losses resulting from
the gross negligence or willful misconduct of that Indemnified Person as
determined by a court of competent jurisdiction. If and to the extent that an
Indemnity is unenforceable for any reason, Grantor shall to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
Applicable Law.  The provisions of all Indemnities shall survive the
reconveyance of this deed of trust.
 
13.22  WAIVER OF TRIAL BY JURY.  GRANTOR (A) COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING FOR THE RESOLUTION OF ANY CONTROVERSY
OR CLAIM THAT ARISES OUT OF OR RELATES TO: (I) THIS DEED OF TRUST; OR (II) ANY
LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE (INDIVIDUALLY AND
COLLECTIVELY, A "CONTROVERSY OR CLAIM"); AND, (B) TO THE EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY CONTROVERSY OR CLAIM
TO THE EXTENT SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THE PROVISIONS OF THIS
SECTION ARE GIVEN KNOWINGLY AND VOLUNTARILY; AND ARE A MATERIAL INDUCEMENT FOR
THE BENEFICIARY ENTERING INTO THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS.
 
[Signatures on Following Page]
 

Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
 
15

--------------------------------------------------------------------------------

 



 
Grantor is signing and delivering this deed of trust effective as of the day and
year first written above.
 
 
GRANTOR
 



 
TAHOE STATELINE VENTURE, LLC, a California limited liability company
Address for notices:
 
By: OWENS REALTY MORTGAGE, INC., a Maryland corporation, as Manager
 
 
By: _____________________________________________________
WILLIAM C. OWENS
President
2221 Olympic Blvd.
Walnut Creek, CA 94595
Attention:  William C. Owens

STATE OF CALIFORNIA              )
                                                          ) ss
COUNTY OF ________________  )
 
On ___________________, 20__, before me,
________________________________________________, a notary public, personally
appeared ______________________________________________________, who proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
                                                                                                                                                                                                                                                                                                               
____________________________________________________
 


 


 

Tahoe Stateline Venture, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
80241.00434\9465922.1
 
16

--------------------------------------------------------------------------------

 



EXHIBIT A
 
Tahoe Stateline Venture, LLC
DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING


Legal Description of Real Estate
 
El Dorado County, California
 
Real property in the City of South Lake Tahoe, County of El Dorado, State of
California, described as follows:
 
BEING A PORTION OF LAUREL AVENUE AND POPLAR STREET AND LOTS 1, 2 AND 3 OF BLOCK
L, LOTS 1 AND 2 OF BLOCK M AS SHOWN ON THAT CERTAIN MAP "FIRST SUBDIVISION OF
LAKESIDE PARK", FILED IN THE OFFICE OF THE COUNTY RECORDER OF EL DORADO COUNTY,
ON OCTOBER 05, 1909, IN BOOK "A" OF MAPS, AT PAGE 1A MORE PARTICULARLY DESCRIBED
AS FOLLOWS:
 
BEGINNING AT THE WESTERLY CORNER OF STATELINE AVENUE AND U.S. HIGHWAY 50 RIGHT
OF WAY;
 
THENCE ALONG THE FOLLOWING FIVE (5) COURSES:
 
1)           SOUTHERLY, ALONG SAID RIGHT OF WAY OF U.S. HIGHWAY 50, SOUTH 29°
30' WEST, 322.70 FEET TO THE NORTHEASTERLY CORNER OF LOT 1 OF BLOCK M OF SAID
MAP;
 
2)           CONTINUING SOUTH ALONG SAID RIGHT OF WAY SOUTH 28° WEST, 222.60
FEET, TO THE SOUTHEAST CORNER OF SAID LOT 2 OF BLOCK M;
 
3)           LEAVING SAID RIGHT OF WAY, ALONG THE SOUTH LINE OF SAID LOT 2 AND
BEYOND, NORTH 76° 15' WEST, 117.00 FEET TO THE CENTERLINE OF LAUREL AVENUE;
 
4)           ALONG SAID CENTERLINE, NORTH 13° 45' EAST, 657.39 FEET TO THE
SOUTHERLY LINE OF STATELINE AVENUE;
 
5)           ALONG SAID SOUTHERLY LINE SOUTH 49° 15' EAST, 288.67 FEET;
 
TO THE POINT OF BEGINNING.
 
BASIS OF BEARINGS FOR THIS DESCRIPTION ARE SHOWN ON THE OFFICIAL MAP ENTITLED
"FIRST SUBDIVISION OF LAKESIDE PARK", FILED IN THE OFFICE OF THE COUNTY RECORDER
OF EL DORADO COUNTY, ON OCTOBER 05, 1909, IN BOOK "A" OF MAPS, AT PAGE 1A.
 
BEING THE LANDS AS CONTAINED IN THAT CERTAIN CERTIFICATE OF MERGE RECORDED
AUGUST 15, 2013 AS INSTRUMENT NO. 2013-0042900-00, OFFICIAL RECORDS OF EL DORADO
COUNTY.
 
APN: 029-066-009, 029-066-018, 029-066-019, 029-066-020, 029-067-005 and
029-067-006 (old)
 
029-066-21 (new)
 



Tahoe Stateline Venture, LLC
deed of trust, Assignment of Rents, Security Agreement,
Fixture filing and Request for Notice
80241.00434\9465922.1
 
 

--------------------------------------------------------------------------------

 
